EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders CAI International, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-XXXXX) on Form S-8 of CAI International, Inc. of our reports dated March 15, 2011, with respect to the consolidated balance sheets of CAI International, Inc. and Subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010, the related financial statement schedule II, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in the December 31, 2010 annual report on Form 10-K of CAI International, Inc. /s/KPMG LLP San Francisco, California August 17, 2011
